IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00243-CR

MICHAEL TAPIA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                             Trial Court No. 2015-74-C1


                           MEMORANDUM OPINION

       Michael Tapia appeals his 2016 convictions for aggravated assault against a public

servant and evading arrest or detention with a vehicle. See TEX. PENAL CODE §§ 22.02;

38.04. Because the trial court's certificate of right of appeal indicates Tapia has waived

his right to appeal, this appeal must be dismissed. See TEX. R. APP. P. 25.2(d) ("The appeal

must be dismissed if a certification that shows the defendant has the right of appeal has

not been made part of the record under these rules."); Monreal v. State, 99 S.W.3d 615, 622

(Tex. Crim. App. 2003) (waiver of appeal).
        By letter dated September 16, 2022, the Clerk of this Court warned Tapia that his

appeal would be dismissed unless, within 14 days from the date of the letter, a response

was filed with the Court showing grounds for continuing the appeal. More than 14 days

have passed, and Tapia had not responded.

        Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed October 12, 2022
Do not publish
[CR25]




Tapia v. State                                                                     Page 2